Citation Nr: 1218197	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  99-11 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to March 1982.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 1998 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a right ankle disability, left ankle disability, and low back disability.  

In August 2003, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Cleveland RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is associated with the Veteran's claims file.  

In August 2004, November 2006, and in September 2009, the aforementioned claims were remanded for further development and to satisfy notice requirements.  In a decision issued in May 2011, the Board denied the Veteran's claims.  He appealed the Board's decision to deny entitlement to service connection for a right ankle disability to the Court.  In November 2011, the Court issued an order that vacated the May 2011 Board decision as to that matter and remanded it for readjudication consistent with the instructions outlined in a November 2011 Joint Motion for Partial Remand (Joint Motion) by the parties.  

The Board notes additionally that the Veteran submitted additional evidence in February 2012, March 2012, and in April 2012.  In April 2012, the Veteran's representative submitted a waiver of initial agency of original jurisdiction (AOJ) consideration for the evidence submitted in February 2012 and in March 2012.  A waiver of initial AOJ consideration has not been submitted for the additional evidence received in April 2012.  38 C.F.R. § 20.1304(c).

Also, in a March 2012 Motion to Remand, the Veteran's representative noted that the Veteran had perfected an appeal as to the ratings assigned for his service-connected pseudofolliculitis barbae and service-connected keloids of the chest and torso, and further noted that he had requested a hearing before the Board in both matters.  As this request has not yet been satisfied, the representative moved the Board to remand the Veteran's increased rating claims so that they could be scheduled for a Travel Board hearing.  The Board observes, however, that according to the Veteran's electronic file through the Virtual VA system, he has already been placed on the docket for a Travel Board hearing.  See August 2011 notice letter (in which the RO notified the Veteran that he had been placed on the list of persons wanting to appear at the Cleveland RO for an in-person hearing before the Board).  As the record clearly shows that the Veteran's increased rating claims are being addressed at the RO already, the Board finds it unnecessary to remand them at this time.  The Board will have jurisdiction over them once his hearing before a VLJ has been scheduled and held.

Finally, as was noted above, the Veteran did not appeal the Board's May 2011 denial of service connection for a low back disability to the Court; therefore, that matter is final.  38 U.S.C.A. § 7104.  However, included in the additional evidence received in March 2012 is a private treatment record pertinent to the Veteran's low back.  As it is not clear whether he is requesting to reopen a claim of service connection for a low back disability at this time, such matter is referred to the AOJ for clarification and any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Court vacated that portion of the Board's May 2011 decision which denied service connection for a right ankle disability, and remanded such matter for readjudication consistent with the instructions outlined in a November 2011 Joint Motion.  
The November 2011 Joint Motion, which is now the "law of the case," observed that in September 2009, the Board had found an October 2007 VA medical opinion to be inadequate because the examiner had not provided a sufficient rationale for his opinion.  See September 2009 Board remand.  On remand, a new VA medical opinion was obtained from Dr. P.A.S., an orthopedist.  He stated, "Any relationship of [the Veteran's] current symptoms to his remote injury is purely speculative."  See October 2009 VA examination report.  Thereafter, in February 2010, several electronic mail (e-mail) correspondences were exchanged between an employee at the Cleveland RO and an employee at the VA Medical Center (VAMC) where the October 2009 VA examination was conducted.  

The first correspondence in the record is from the VAMC employee.  She acknowledged the receipt of the Veteran's claims file, as well as the RO's request for an addendum opinion, and inquired, "The request states that 'Based upon a Court decision, we can no longer accept an opinion of 'pure speculation.'"  After reiterating the opinions provided by the examiner, she explained:

What the physician is trying to convey is that since there are 2 injuries in the same location, there is no way to attribute the current symptoms to either injury without resorting to speculation.  If there is a more acceptable way to state this, please let us know.  However, the facts in this case do not allow us to make any further determination, without resorting to speculation.

In response to this inquiry, the RO employee explained that although she had provided the information needed, an endorsement from the VA examiner was still necessary in order for the explanation to be accepted.  The VAMC employee then responded, "Do you just want the provider to rephrase what they already stated the way I wrote it . . . ?  If this is all you need, I will have the examiner write an addendum in a few minutes."  The RO employee answered in the affirmative, and in February 2010, the Veteran's claims file was forwarded to an internist, Dr. A.B.S., who provided the following addendum opinion to the October 2009 medical opinion:
Because there are two injuries in the same location, there is no way to attribute the current symptoms to either injury without resorting to speculation.

It is the opinion of the November 2011 Joint Motion that the February 2010 addendum opinion appears to have been obtained through a tainted process "because it appears that the VAMC employee directed the doctor to put specific language in the addendum."  Citing to Coyalong v. West, 12 Vet. App. 524 (1999), which explains that an examination is tainted when the examination request suggests an answer or limits the field of inquiry, the Joint Motion found that it was not clear from the record whether Dr. A.B.S. had used independent medical judgment in writing the February 2010 addendum or whether she simply wrote what the VAMC employee wanted her to write.  Therefore, it has directed the Board to not assign any probative weight to the February 2010 addendum opinion, and instructed the Board to seek a new medical examination/opinion regarding the likely etiology of the Veteran's current right ankle disability.

The November 2011 Joint Motion also noted that although the Board found that a right ankle disability preexisted the Veteran's service and was not aggravated therein, it "did not make a finding as to the proper diagnosis of the pre-existing right ankle disability."  Therefore, the Joint Motion instructed the Board to remand the claim for a VA examination to determine whether the Veteran's current right ankle disability was the same as that which preexisted his service, or whether it was a "separate, distinctly diagnosed right ankle disorder related to an injury or event during his active service."

Finally, as was noted in the Introduction, in April 2012, the Veteran submitted additional evidence without a waiver of initial AOJ consideration.  The Board did not seek clarification from the Veteran as to whether he wished to submit such information with a waiver since the claim is being remanded for additional development anyway.  On remand, the RO will have the opportunity to review this evidence in the first instance.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his right ankle disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such private treatment or evaluation.  The RO should obtain copies of complete records of any such treatment and evaluation from all sources identified.

2. The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his right ankle disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with the examination, giving particular attention to his complete STRs, the lay statements of record, and the various medical opinions already of record.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following questions: 

(a) What is (are) the proper medical diagnosis(es) for the Veteran's current right ankle disability(ies)?

(b) For each right ankle diagnosed, please opine as to whether such disability preexisted the Veteran's service, i.e., is the current right ankle disability a separate and distinct disability from the old medial and lateral calcifications shown by a July 1978 X-ray in service, and/or the residuals of early bone damage noted in service?

(c) For each right ankle disability that is found to have preexisted the Veteran's service, please opine as to whether such was permanently aggravated by his service, to include as due to his complaints and treatment for numerous right ankle injuries therein?  Specifically, is there any evidence in the record that renders it undebatable from a medical standpoint that any such disability did not increase in severity during service, or that any such increase was due to natural progression?

(d) For each right ankle disability that is not found to have preexisted the Veteran's service, please opine as to whether such is at least as likely as not (50 percent or better probability) related to his service, to include as due to his numerous right ankle injuries therein?

The consulting physician should explain the rationale for all opinions given, and to comment on the medical opinions already of record.  To comply with governing legal regulations, if the medical guidance sought cannot be offered, there must be an explanation of why it cannot be provided.  

3. 	The RO should then review the file, to specifically include an initial review of the aforementioned evidence submitted without waiver, and all further evidence received in the interim, and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

